SUPREME COURT OF THE STATE OF NEW YORK
           Appellate Division, Fourth Judicial Department

39
TP 16-00864
PRESENT: SMITH, J.P., DEJOSEPH, NEMOYER, TROUTMAN, AND SCUDDER, JJ.


IN THE MATTER OF KATE LI, PETITIONER-RESPONDENT,

                    V                                MEMORANDUM AND ORDER

NEW YORK STATE DIVISION OF HUMAN RIGHTS,
RESPONDENT-PETITIONER,
AND HOUSING OPPORTUNITIES MADE EQUAL, INC.,
(H.O.M.E.), RESPONDENT.


JOHN J. LAVIN, BUFFALO, FOR PETITIONER-RESPONDENT.

CAROLINE J. DOWNEY, GENERAL COUNSEL, BRONX (MICHAEL K. SWIRSKY OF
COUNSEL), FOR RESPONDENT-PETITIONER NEW YORK STATE DIVISION OF HUMAN
RIGHTS.


     Proceeding pursuant to Executive Law § 298 (transferred to the
Appellate Division of the Supreme Court in the Fourth Judicial
Department by an order of the Supreme Court, Erie County [Diane Y.
Devlin, J.], entered May 17, 2016) to review a determination of
respondent-petitioner New York State Division of Human Rights. The
determination found that petitioner-respondent had engaged in unlawful
discriminatory practices related to housing and ordered petitioner-
respondent to pay money damages and a civil fine and penalty.

     It is hereby ORDERED that the determination is unanimously
confirmed without costs, the petition is dismissed, the cross petition
is granted, and petitioner-respondent is directed to pay respondent
Housing Opportunities Made Equal, Inc., the sum of $3,396.50 for
economic damages, with interest at a rate of 9% per annum, commencing
February 24, 2016, and the sum of $8,000 for punitive damages, with
interest at a rate of 9% per annum, commencing February 24, 2016; and
to pay the Comptroller of the State of New York the sum of $3,000 for
a civil fine and penalty, with interest at the rate of 9% per annum,
commencing February 24, 2016.

     Memorandum: Petitioner-respondent (petitioner) commenced this
proceeding pursuant to Executive Law § 298 seeking to annul the
determination of the Commissioner of respondent-petitioner New York
State Division of Human Rights (respondent) that she engaged in
unlawful discriminatory practices with respect to housing. We agree
with respondent that its determination that petitioner discriminated
against respondent Housing Opportunities Made Equal, Inc.,
(complainant) based on familial status is supported by substantial
evidence (see § 296 [5] [a] [1]; Matter of Sherwood Terrace Apts. v
                                 -2-                            39
                                                         TP 16-00864

New York State Div. of Human Rights, 61 AD3d 1333, 1334). Contrary to
petitioner’s contention, the award of $8,000 in punitive damages to
complainant is both appropriate “as a deterrent against housing
discrimination” and “is supported by the evidence” herein (Matter of
Woehrling v New York State Div. of Human Rights, 56 AD3d 1304, 1305;
see Sherwood Terrace Apts., 61 AD3d at 1334-1335; see generally § 297
[4] [c] [iv]). Contrary to petitioner’s further contention that the
record lacks a sufficient basis for the imposition of a $3,000 civil
fine, we conclude that the fine was properly imposed upon respondent’s
determination that petitioner “committed an unlawful discriminatory
act” (§ 297 [4] [c] [vi]).




Entered:   February 3, 2017                    Frances E. Cafarell
                                               Clerk of the Court